      Case 3:19-cv-05711-EMC Document 15 Filed 10/15/19 Page 1 of 3



     GREENSPOON MARDER LLP
 1   BETH-ANN KRIMSKY (pro hac vice anticipated)
 2   beth-ann.krimsky@gmlaw.com
     LAWREN A. ZANN (pro hac vice anticipated)
 3   lawren.zann@gmlaw.com
     200 East Broward Blvd., Suite 1800
 4   Fort Lauderdale, FL 33301
     Telephone:    954.527.2427
 5   Facsimile:    954.333.4027
 6
     NOSSAMAN LLP
 7   JAMES H. VORHIS (SBN 245034)
     jvorhis@nossaman.com
 8   50 California Street, 34th Floor
 9   San Francisco, CA 94111
     Telephone:     415.398.3600
10   Facsimile:     415.398.2438

11   Attorneys for Defendant TOTAL MERCHANT SERVICES, INC.
12
13
14
15                               UNITED STATES DISTRICT COURT

16                              NORTHERN DISTRICT OF CALIFORNIA

17   ABANTE ROOTER AND PLUMBING, INC.,          Case No: 3:19-cv-05711-EMC

18                 Plaintiff,                   STIPULATION TO EXTEND TIME TO
                                                RESPOND TO COMPLAINT
19          vs.

20   TOTAL MERCHANT SERVICES, LLC,              Date Action Filed: September 11, 2019

21                 Defendant.

22
23
24
25
26
27
28
                                                                     Case No. 3:19-cv-05711-EMC
                      STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
     57194826.v1
       Case 3:19-cv-05711-EMC Document 15 Filed 10/15/19 Page 2 of 3



 1           Plaintiff, Abante Rooter and Plumbing, Inc. (“Abante”), and Defendant, Total Merchant
 2   Services, Inc. (“TMS”), through their respective undersigned counsel, and pursuant to Fed. R.
 3   Civ. P. 6 and Civ. L.R. 6-1 and 7-1, hereby stipulate as follows:
 4           1.     Abante filed this action against TMS alleging violations of the Telephone
 5   Consumer Protection Act, 47 U.S.C. § 227 (the “TCPA”).
 6           2.     TMS’ response to the complaint filed in this action is due on or before October 8,
 7   2019.
 8           3.     TMS recently retained the undersigned to investigate and defend the allegations
 9   and claims asserted against it by Abante in this action.
10           4.     Counsel for TMS and counsel for Abante have had multiple discussions and have
11   exchanged information concerning the merits of this action in an attempt to reach an early
12   resolution, which discussions and exchange of information is ongoing.
13           5.     In light of TMS’ recent retention of counsel compounded by the continuing
14   discussions between the parties concerning an early resolution of this matter, and to conserve
15   judicial and party resources, the parties have agreed to extend the time for TMS to respond to the
16   complaint by fourteen (14) days up to and including Tuesday, October 22, 2019, so that TMS
17   may continue its investigation of the allegations and claims asserted by Abante and continue its
18   communications with Abante concerning an early resolution of this matter.
19           6.     No party will be prejudiced by the extension agreed to herein, and good cause
20   exists to extend TMS’ time to respond to Abante’s complaint.
21           7.     This stipulation will not alter any deadlines established by the Court.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                -1-                   Case No. 3:19-cv-05711-EMC
                        STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
     57194826.v1
      Case 3:19-cv-05711-EMC Document 15 Filed 10/15/19 Page 3 of 3



 1          WHEREFORE, IT IS HEREBY STIPULATION by and between the parties, through
 2   their respective counsel, that TMS shall answer or otherwise respond to the complaint on or
 3   before Tuesday, October 22, 2019.
 4
 5   Dated: October 7, 2019                                 Respectfully,
 6   LOZEAU DRURY LLP                                       NOSSAMAN LLP
 7   REBECCA DAVIS                                          JAMES H. VORHIS

 8
     By:/s/ Rebecca Davis                                   By:/s/ James H Vorhis
 9   Rebecca Davis                                          James H. Vorhis
10   Attorneys for Plaintiff ABANTE                         Attorneys for Defendant TOTAL
11   ROOTER AND PLUMBING, INC.                              MERCHANT SERVICES, LLC
                                                      ISTRIC
12                                               TES D      TC
                                               TA




                                                                        O
                                           S




13


                                                                         U
                                         ED




                                                                          RT
                                                                TED
                                     UNIT




                                                       GRAN
14



                                                                                 R NIA
15
                                                                      Chen
16                                                           ard M.
                                      NO




                                                           dw
                                                   Judge E
                                                                                 FO
17
                                         RT




                                                                             LI


                                              ER
                                          H




                                                                         A



18                                                 N                         C
                                                                     F
              Dated: 10/15/2019                        D IS T IC T O
19                                                           R

20
21
22
23
24
25
26
27
28
                                               -2-                   Case No. 3:19-cv-05711-EMC
                       STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
     57194826.v1
